JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
Plaintiff-appellant, the state of Ohio, appeals from the trial court's judgment dismissing one count of an indictment that charged defendant-appellee Steven Brooks with carrying a concealed firearm in violation of R.C. 2923.12.1 In a single assignment of error, the state argues that the trial court erred in granting Brooks's motion to dismiss. We agree.
We sustain the state's assignment of error on the authority ofKlein v. Leis,2 a recent Ohio Supreme Court decision upholding the constitutionality of R.C. 2923.12, Ohio's carrying-a-concealed-weapon statute.
Therefore, the judgment of the trial court is reversed, and this cause is remanded for further proceedings consistent with this judgment entry and the law.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.
1 The state has not appealed from that portion of the trial court's judgment dismissing a count of the indictment charging Brooks with failing to comply with the order or signal of a police officer, in violation of R.C. 2921.331(B).
2 99 Ohio St.3d 537, 2003 Ohio 4779, 795 N.E.2d 633.